Opinion filed April 15, 2010




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00046-CV
                                         __________

                          DONALD R. LYBRAND, Appellant

                                                   V.

 DONNA JOHNSON WILLIAMS, INDIVIDUALLY AND AS EXECUTRIX
   OF THE LARUE JOHNSON ESTATE, PEGGY KLINE AND LINDA
              NELSON, INDIVIDUALLY, Appellees


                           On Appeal from the 106th District Court

                                     Dawson County, Texas

                               Trial Court Cause No. 05-02-17147


                               MEMORANDUM OPINION
       Appellees have filed an amended motion to dismiss appeal and for sanctions.              On
December 9, 2009, the trial court entered a corrected order. The order does not dispose of
appellees’ claim for attorney’s fees. In addition, the record does not show that the claims
covered by the order have been severed from appellees’ other claims for affirmative relief.
Because the order does not dispose of all claims, it is not a final, appealable judgment. Therefore,
we have no jurisdiction to consider this appeal.
       Accordingly, appellees’ amended motion to dismiss appeal is granted, and the appeal is
dismissed. Appellees’ amended motion for sanctions is overruled.


                                                         PER CURIAM


April 15, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                              2